Citation Nr: 1036933	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-28 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to August 1971.  
He also had an unverified period of service with a Reserve unit 
until June 26, 1978.  The Veteran died in August 1983; the 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which declined to reopen appellant's claim for 
entitlement to service connection for the cause of the Veteran's 
death.  

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2007.  A 
transcript of the hearing is of record.  In November 2007, the 
Board reopened the claim for service connection for the cause of 
the Veteran's death and remanded it for further development.  The 
matter has been returned for appellate review.  

As the decision below grants entitlement to service connection 
for the cause of the Veteran's death, any action not undertaken 
by the RO/Appeals Management Center (AMC) on remand is harmless.  




FINDINGS OF FACT

1.  The Veteran died in August 1983 by committing suicide; the 
immediate cause of his death was cerebral trauma and hemorrhage 
due to or a consequence of a gunshot wound to the head.  

2.  The Veteran's death-causing gunshot wound to the head is 
reasonably shown to be related to posttraumatic stress disorder 
(PTSD), which is reasonably shown to be etiologically related to 
active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to a 
surviving spouse upon the service-connected death of the Veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2009).

A Veteran's death may be service connected if the death resulted 
from a disability incurred or aggravated in the line of duty in 
the active military, naval or air service.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  The service-connected 
disability may be either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a) (2009).  A disability is the 
principal cause of death if it was the immediate or underlying 
cause of death, or was etiologically related to the death.  38 
C.F.R. § 3.312(b) (2009).  A disability is a contributory cause 
of death if it contributed substantially or materially to the 
cause of death, combined to cause death, aided or lent assistance 
to producing death.  38 C.F.R. § 3.312(c) (2009).

Service connection will be granted if the evidence shows that a 
disease or injury resulting in current disability was incurred 
during active service or, if pre-existing, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Psychoses may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent or 
more within one year of the Veteran's discharge from service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link 
between current symptoms and an in-service stressor as shown by 
medical evidence; and credible supporting evidence that the 
claimed stressor occurred.  See 38 C.F.R. § 3.304(f) (2009).  A 
recent amendment to the regulations pertaining to PTSD provides 
that fear of hostile military or terrorist activity will be 
accepted as an in-service stressor.  Fear of hostile military or 
terrorist activity means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstances that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness or horror.  See 
75 FR 39843 (July 13, 2010).

In those cases where the evidence shows that the Veteran engaged 
in combat with the enemy, VA will accept satisfactory lay or 
other evidence of service incurrence if it is consistent with the 
circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of such 
in-service incurrence; to that end, any reasonable doubt shall be 
resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  In Dalton v. Nicholson, 21 
Vet. App. 23, 37 (2007), the United States Court of Appeals for 
Veterans Claims (Court) found that while § 1154(b) relaxes the 
evidentiary burden for a combat Veteran with respect to evidence 
of an in-service occurrence of an injury, it does not create a 
statutory presumption that the combat Veteran's disease or injury 
is automatically service-connected.  Rather, there must still be 
competent evidence of an etiological relationship between an in-
service injury and a current disability.

The appellant seeks service connection for the cause of the 
Veteran's death.  She essentially alleges that her husband had 
PTSD as a result of service, to include combat operations in 
Vietnam, and that he committed suicide in August 1983 because of 
his psychiatric disorder.  See e.g., November 2003 VA Form 21-
4138; August 2007 hearing transcript.  

The Veteran's service personnel records reveal that he was a 
pilot during his active service, that he served in the Republic 
of Vietnam, and that he participated in counterinsurgency 
operations between December 1967 and January 1969 while stationed 
in Vietnam.  See DD 214; Form NAVMC 118(9)-PD.  Based on the 
foregoing, the Board finds that the service personnel records 
corroborate that the Veteran had combat service while stationed 
in Vietnam.  

The Veteran's service treatment records are devoid of reference 
to any psychological complaints or treatment during active duty.  
In fact, the Veteran consistently denied frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble of any sort during in-
service examination, and clinical evaluation of his psychiatric 
functioning was normal.  See July 1971, September 1971, December 
1972, December 1973, October 1974 and December 1975 reports of 
medical history and examination.  

The post-service medical evidence of record includes an undated 
VA Form 10-10m, which reports that the Veteran was seen with 
signs and symptoms of severe psychosis and was in need of 
immediate hospitalization for mental condition.  Records from 
Ameri-Care Hospital reveal that the Veteran was admitted on March 
8, 1976 with a diagnosis of psychosis.  He received treatment 
there and was subsequently released.  

The Veteran was admitted to Doctors Memorial Hospital on July 12, 
1983.  The discharge summary from this facility indicates that 
the Veteran was transferred to the services of Dr. H.R. Olivier 
after having originally been admitted to Dr. Silva's service on 
an order of protective custody from Dr. Landry.  The Veteran had 
been in Parkland from June to early July carrying a diagnosis of 
acute paranoia.  He had been involved in an investigation of a 
murder of a family friend and thought that there were all kinds 
of plots operating.  Following his discharge, he did not continue 
to take his medication and had an argument with his wife, who 
called Dr. Landry.  The Veteran was brought to Doctors Memorial 
Hospital on an OPC and requested Dr. Olivier's care because he 
thought Dr. Silva was somehow or another tied up with what he 
thought was a "ring" involving lesbians, gays and Communists.  
The Veteran was subsequently discharged on July 25, 1983 with a 
diagnosis of adjustment disorder, with mixed emotional feelings.  

An August 2, 1983 VA treatment record indicates, in pertinent 
part, that the Veteran was originally referred to Social Work 
Service by General Medicine on July 11 to discuss Post Vietnam 
Syndrome.  On his scheduled appointment, the Veteran was unable 
to attend and his wife informed them that he had been 
involuntarily admitted to Doctors Memorial Hospital because he 
was paranoid with delusions of persecution.  On July 22, the 
Veteran came in and stated that he was on pass from Parkland 
Pavillion and indicated that he was having some psychological 
testing.  On August 2, the Veteran indicated that he had been out 
of Parkland for approximately one week.  He reported that he had 
five and one-half years of active military service and four and 
one-half years of Reserve service.  He said that he was in the 
HMM 362 1st Marine Division and was in Vietnam for 13 months in 
1968 flying H34 helicopters.  The Veteran reported that the most 
traumatic experience was an incident when helicopters were 
bringing bodies back from the DMZ and they were dumping bodies on 
the beach.  He also reported being shot down one month after 
entering Vietnam.  The Veteran indicated that he had a nervous 
breakdown in 1976 following his discharge from the Reserves.  The 
plan was to see the Veteran in approximately six to eight weeks 
since he had a claim pending with VA to establish that his nerve 
problems were related to service.  An August [redacted], 1983 record 
indicates that the Veteran's wife reported that he had committed 
suicide the day prior.  See progress notes.  

The Veteran's Certificate of Death lists the cause of death on 
August [redacted], 1983 as cerebral trauma and hemorrhage due to or as a 
consequence of a gunshot wound to the head.  The Veteran's death 
was listed as a suicide.  

A November 2003 letter from Dr. F.A. Silva reveals that Dr. Silva 
had reviewed the Veteran's military records and medical history.  
Dr. Silva noted that problems began to surface after the Veteran 
returned from Vietnam and that he was treated at the Air Naval 
Medical Facility in Pensacola, Florida, in 1971.  Dr. Silva also 
noted that the Veteran was admitted to Doctors Memorial Hospital 
in March 1976 and hospitalized at Parkland Hospital in July 1983.  
Dr. Silva reported that after reviewing these records, it appears 
obvious that the Veteran never had severe mental illness symptoms 
prior to 1971, that his subsequent illness appears to have been 
triggered by his service in Vietnam, and that it also appeared 
the Veteran could very well have been experiencing PTSD.  

At this juncture, the Board that the RO/AMC was not successful in 
obtaining records relating to the Veteran's 1971 treatment at the 
Air Naval Medical Facility in Pensacola, Florida.  

In a June 2005 letter, retired Marine Corps Captain [redacted]
[redacted] reported that he first met the Veteran in March 1966 
and that they served as squadron mates in Vietnam in 1968.  
Captain [redacted] indicated that he last saw the Veteran in 
1972.  He asserted that the Veteran had no symptoms of a mental 
disorder between 1966 and 1972.  

In a July 2007 memorandum, Dr. A.M. Gordon reported that given 
the lay evidence and Dr. Silva's opinion, it appears that the 
Veteran suffered with a psychiatric condition since 1971 while in 
service, that his combat experience is consistent with exposure 
to multiple stressors, that his death was a result of a suicidal 
act and occurred a few months after another major stressor, and 
that it is at least as likely as not that the Veteran's multiple 
psychiatric conditions that started during service contributed to 
his demise.  The Board notes that Dr. Gordon specifically noted 
that the Veteran had been assigned diagnoses of several 
psychiatric conditions, to include a nervous condition (1971), 
psychosis (1976), manic-depressive disorder (1977), paranoid 
schizophrenia (1983) and adjustment disorder (1983).  

In a March 2007 letter received in January 2009, J.D. Gregory, a 
licensed clinical social worker (LCSW) at the Baton Rouge VA 
Outpatient Clinic, reported that it was his belief the Veteran 
suffered from PTSD, which resulted in his suicide death on August 
[redacted], 1983.  Mr. Gregory indicated that his assessment was based on 
a review of the Veteran's military discharge, no indication of a 
mental disorder prior to service, VA and private hospital 
records, a letter from a pilot who served with the Veteran in 
Vietnam, and a statement from a psychiatrist supporting the 
possibility of PTSD.  Mr. Gregory also took into consideration 
that the Veteran flew combat missions in Vietnam.  It was his 
opinion that it would not have been unusual in 1983 for a former 
Marine officer, who survived when many of his friends did not, to 
deny symptoms of PTSD, or that he would have been diagnosed with 
other conditions, such as schizophrenia or manic depression, 
based on the knowledge of PTSD at that time.  

In evaluating the entirety of the above cited evidence, and 
resolving reasonable doubt in appellant's favor, the Board 
concludes that the Veteran was suffering from PTSD at the time of 
his death, that this mental disorder was etiologically related to 
active service, and that it was a contributory cause of his 
suicide because the death-causing gunshot wound to the head is 
reasonably shown to be related to PTSD.  The Board finds that the 
Veteran was unsound mentally at the time he committed suicide as 
a result of his PTSD, such that he was unable to resist such 
impulse.  See 38 C.F.R. § 3.302.  Based on the foregoing, the 
Board concludes that service connection for the cause of the 
Veteran's death is warranted.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the claim for 
service connection for the cause of the Veteran's death has been 
granted, no further notification or assistance is necessary, and 
deciding the appeal is not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


